Title: James Madison to Alden Bradford, 2 May 1831
From: Madison, James
To: Bradford, Alden


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                May 2. 1831
                            
                         
                        I recd. Sir, 3. days ago your letter of the 9th. from New Bedford. The former one of which it reminds me was
                            recd at the due time. Why it had so long escaped my attention, I can not readily say. That the omission of an answer was
                            not intentional, I am very sure. The apology I have to offer for it, in addition to my very advanced age, is that your
                            communication found me in a bad state of health, into wch. I have had several relapses; and that throughout the period I
                            have been much occupied by successive claims on my time and pen. Being now the sole survivor of those who composed the
                            Convention which framed the Constitution of the U. S; and few of my contemporaries remaining who shared in other public
                            transactions of a remote date, applications to my memory, to my papers and to my opinions, have been multiplied in forms
                            & to an extent, of which I am not surprized that others should be unaware.
                        I am sorry to be obliged to add to this apology for inattention to your letter that owing to some accident
                            which I can not account for, the letter itself with its enclosure have altogether disappeared; and that my recollection,
                            does not enable me to speak particularly of the subjects presented in them. Inferring from the allusion you make to the
                            communication, that its main object was to obtain my views of the Constl. questions, which relate to the reserved Rights
                            of the States, I know not that I can do better than refer to those, which I have had occasion to make public in the
                            "Federalist", in the "proceedings of the Virga. Legislature in 98-99"  and "in Congs. & the Executive
                            departments whilst I  respectively belonged to them," to which I may now add, "answers to letters on Constl.: subjects,
                            since I closed my public career. That which was lately published in a No. of the N. A. Review, I might particularly
                            refer to
                        I sincerely regret Sir the loss of your "printed Remarks" and the more so as you possess no other copy.
                            Hoping that you may not find it impossible to replace them, and assuring you that if a future search should be more
                            successful than the first, they shall be returned without delay, I pray you to accept my respects & friendly
                            salutations.
                        
                            
                                
                            
                        
                    